Citation Nr: 0705340	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  99-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee patellofemoral 
malalignment.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-operative residuals of 
degenerative changes of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to April 
1986, January 1991 to May 1991, and from July 1991 to May 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2003, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  In November 
2005, the Board sent the veteran a letter asking whether he 
wanted another hearing or wanted the case decided on the 
current record.  He was advised that if he did not respond 
within 30 days, the Board would assume he did not want 
another hearing.  He did not respond to the November 2005 
letter, and thus the Board concludes he does not desire 
another hearing.  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
veteran's service-connected right knee patellofemoral 
malalignment is characterized by no more than slight 
recurrent subluxation or lateral instability and normal 
flexion and extension.  Additional functional impairment due 
to flare-ups of pain, incoordination, fatigability, or 
weakness is not demonstrated to any significant degree.

2.  The competent and probative evidence of record shows the 
veteran's service-connected post-operative residuals of 
degenerative changes of the right wrist is characterized by 
limitation of dorsiflexion to 65 degrees with no complaints 
of pain, limitation of palmar flexion to 60 degrees with no 
complaints of pain, and a well-healed, nontender scar on the 
ulnar aspect of the right forearm.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected right knee patellofemoral 
malalignment are not met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.71(a), Diagnostic Code 5257 (2006).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected post-operative residuals of 
degenerative changes of the right wrist are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.71(a), 
Diagnostic Code 5215 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In March 2001 and May 2004, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, including medical records, employment 
records, or records from other Federal agencies, including 
VA, the service department, and the Social Security 
Administration.  He was advised that it was his 
responsibility to send medical records showing his service-
connected disabilities had increased in severity, or to 
provide a properly executed release so that VA could request 
the records for him.  The May 2004 letter specifically asked 
the veteran to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March 2001 and May 
2004 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, SSOCs dated in July 2002 and July 2005 provided 
the veteran with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
September 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Right knee 

Service connection for degenerative changes of the right knee 
was established in June 1998, and the RO assigned a 
noncompensable (zero percent) evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 (1998).  In a rating 
decision dated in July 2002, the RO increased the veteran's 
disability rating to 10 percent, effective May 1997, based on 
a November 2000 VA examination report which showed that the 
veteran demonstrated functional loss in his right knee.  

Although the veteran's service-connected right knee 
disability is shown to be rated at 10 percent under DC 5257, 
the Board notes the RO actually assigned the 10 percent 
rating under the criteria of 38 C.F.R. §§ 4.40 and 4.45, and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which will be discussed below.  At any rate, the Board will 
evaluate the veteran's service-connected disability under all 
potentially applicable diagnostic codes.  

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just," under 38 C.F.R. § 4.6.  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

In evaluating the veteran's claim under DC 5257, the Board 
notes March 2006 VA examination report reflects the veteran 
reported having a sense of instability in his right knee and 
described patellar subluxation which occurs about once a 
year.  See also November 2000 VA examination report.  The 
March 2006 VA examiner noted the veteran's medial and lateral 
ligaments were intact, with no evidence of instability, and 
also noted there was no instability of the patella.  Although 
there was no evidence of recurrent subluxation or lateral 
instability on examination, the VA examiner stated the 
veteran's report of subluxation once a year suggests he has 
slight lateral instability of the right patella.  Based on 
the foregoing, the Board finds the veteran has no more than 
slight recurrent subluxation or lateral instability in his 
right knee.  In this regard, the Board finds probative that 
there is no objective medical evidence showing subluxation or 
instability in the right knee and the only evidence of record 
suggesting the veteran has subluxation or instability are his 
statements that he experiences instability about once a year.  
Therefore, the Board finds that the veteran's service-
connected right knee disability warrants no more than a 10 
percent rating under DC 5257.

The Board has evaluated the veteran's right knee disability 
under all other potentially applicable diagnostic codes, to 
determine whether he can be rated higher than 10 percent.  
Initially, we note the veteran has consistently demonstrated 
normal range of motion (zero to 140 degrees) in his right 
knee.  See VA examination reports dated November 2000 and 
March 2006.  Thus, he does not have ankylosis or limitation 
of flexion or extension associated with his right knee.  In 
addition, as noted above, the veteran's medial and collateral 
ligaments are shown to be intact and stable in his right 
knee.  Moreover, there is no evidence showing he has ever 
been diagnosed with impairment of the tibula and fibula or 
genu recurvatum (hyperextended knee).  Therefore, DCs 5256, 
5258, 5259, 5260, 5261, 5262, and 5263 do not assist the 
veteran in obtaining a higher evaluation.  

The Board notes that VA's General Counsel has advised that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, without pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.  The Board 
notes that, under DC 5003, degenerative arthritis must be 
established by 
X-ray findings.  In this context, the Board notes there are 
no X-ray reports included in the record which show the 
veteran has degenerative arthritis in his right knee.  
X-rays conducted at the April 1998 VA examination were 
normal.  A March 1999 private medical record reflects that X-
rays of the veteran's right knee showed some narrowing of the 
patellofemoral cartilage and early spurring in his 
intercondylar notch, but he had well preserved cartilage 
spaces in the medial and lateral compartments.  X-rays 
conducted at the November 2000 VA examination revealed mild 
symmetrical joint space narrowing but the interpreting 
physician found no other symptoms of arthritis.  Similarly, 
VA X-rays dated January 2004 and March 2006 were negative and 
revealed no radiographic evidence of degenerative changes in 
the veteran's right knee.

The Board notes there is conflicting evidence regarding 
whether the veteran has degenerative changes in his right 
knee as he was clearly diagnosed with degenerative changes at 
the April 1998 VA examination.  However, the Board notes the 
April 1998 VA examiner rendered a diagnosis of degenerative 
changes based on the veteran's report of what he had been 
told in service and not on the X-rays that were conducted at 
that time.  Therefore, the Board finds the preponderance of 
the evidence is against a finding that the veteran currently 
has degenerative changes or arthritis in his right knee, and 
thus a separate disability rating for arthritis under DC 5003 
is not warranted in this case.  

As noted above, the veteran's service-connected right knee 
disability is rated as 10 percent disabling under 38 C.F.R. 
§§ 4.40 and 4.45 and the decision in DeLuca, supra.  The 
Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the decision 
in DeLuca, supra, require us to consider the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability using 
the limitation-of-motion diagnostic codes.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a 
separate rating for pain.  

Review of the evidence shows the veteran has consistently 
demonstrated range of motion without any complaints of pain.  
However, at the November 2000 VA examination, he reported 
that his knee gives out occasionally, and in March 2006, he 
reported that he experiences pain with physical activity and 
prolonged kneeling.  Despite his report of pain and giving 
way, the March 2006 VA examiner found no further limitation 
of motion following repetitive motion due to pain, weakness, 
fatigue, incoordination, or instability.  The examiner was 
unable to estimate additional limitation of motion due to 
flare-ups without resorting to mere speculation.  Based on 
the foregoing, the Board finds that any pain associated with 
the veteran's service-connected right knee disability is 
contemplated in the 10 percent currently assigned.  In this 
regard, the Board again notes the rating currently assigned 
is based upon the veteran's functional limitation 
demonstrated at the November 2000 VA examination.  At that 
time, he demonstrated normal range of motion but began 
complaining of pain on the 6th repetition of extension.  As a 
result, the November 2000 VA examiner estimated the veteran 
had a loss of 30 degrees of flexion.  Therefore, because the 
veteran's functional loss due to pain is contemplated in the 
10 percent currently assigned, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his right knee disability, the 
benefit-of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

B.  Right wrist

Entitlement to service connection for a right wrist injury 
was established in June 1998 and the RO assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5215 (1998).  At that time, the RO considered 
evidence which showed the veteran injured his right wrist 
prior to service and service medical records (SMRs) which 
showed the veteran complained about right wrist pain numerous 
times during service.  The RO determined the veteran's pre-
existing right wrist injury was aggravated during service and 
granted a 10 percent evaluation based on an April 1998 VA 
examination  report which showed the veteran was diagnosed 
with degenerative changes in the right wrist and had painful 
motion on examination.  

As noted, the veteran's service-connected right wrist 
disability is currently rated as 10 percent disabling under 
DC 5215.  Under DC 5215, limitation of motion of the major 
wrist warrants a 10 percent rating where palmar flexion is 
limited in line with the forearm or where dorsiflexion is 
less than 15 degrees.  In evaluating the veteran's claim 
under DC 5215, the Board notes the veteran has never 
demonstrated limitation of motion to warrant a compensable 
rating under DC 5215.  Review of the record reveals he has 
never demonstrated dorsiflexion to less than 40 degrees, 
which is shown in a March 1999 private medical record.  Since 
March 1999, the veteran's dorsiflexion has consistently 
improved and at the most recent VA examination, in March 
2006, he demonstrated dorsiflexion to 65 out of 70 degrees 
with no pain.  The Board also notes the veteran has never 
demonstrated palmar flexion in line with the forearm, which 
would be zero degrees.  See 38 C.F.R. § 4.71a, Plate I.  In 
fact, he has never demonstrated palmar flexion to less than 
25 degrees, as shown in a September 1999 private medical 
record.  As with the veteran's dorsiflexion, his palmar 
flexion has consistently improved and at the March 2006 VA 
examination, he demonstrated palmar flexion to 60 out of 80 
degrees with no pain.  

Therefore, it is not clear what evidence the RO used in 
granting the 10 percent evaluation under DC 5215 for the 
veteran's service-connected right wrist disability.  
Regardless, DC 5215 does not assist the veteran in obtaining 
a higher disability evaluation as the highest rating under 
that code is 10 percent.  As such, the Board will evaluate 
his right wrist disability under all potentially applicable 
diagnostic codes.  The Board notes the veteran's service-
connected right wrist disability affects his right, major 
wrist, and therefore only the ratings for the major extremity 
will be provided herein.

Under DC 5214, a 30 percent evaluation is warranted where 
there is favorable ankylosis of the wrist in 20 to 30 degrees 
of dorsiflexion.  A 40 percent evaluation is warranted where 
there is ankylosis in any other position except favorable.  A 
50 percent evaluation is warranted where there is unfavorable 
ankylosis in any degree of palmar flexion or with ulnar or 
radial deviation.  In evaluating the veteran's claim under DC 
5214, the Board notes he has never been shown to have 
ankylosis of the right wrist, which is immobility and 
consolidation of a joint.  See Dorland's Illustrated Medical 
Dictionary 86 (28th ed., 1994).  In this regard, the Board 
notes the evidence consistently shows the veteran has 
movement of the wrist in dorsiflexion (extension) and palmar 
flexion, which clearly indicates he does not have ankylosis.  
In addition, the examiner who conducted the March 2006 VA 
examination noted there was no evidence of ankylosis of the 
right wrist on examination.  Therefore, while the veteran has 
consistently demonstrated limited motion in dorsiflexion and 
palmar flexion, he does not have ankylosis of the right wrist 
and DC 5214 is not for application in this case.  

The Board has also considered the veteran's service-connected 
right wrist disability under DC 5003, for degenerative 
arthritis.  An April 2002 X-ray of the veteran's right wrist 
revealed mild degenerative arthritis of the radiocarpal joint 
and the distal radioulnar joint.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  

In evaluating the veteran's claim, the Board again notes that 
an April 2002 X-ray of the veteran's right wrist revealed 
degenerative changes.  In addition, as discussed above, the 
veteran has consistently demonstrated limitation of motion.  
Although the record reflects the veteran's service-connected 
right wrist disability is rated under DC 5215, it appears his 
right wrist disability is actually rated 10 percent under the 
criteria of 5003.  In this regard, the Board again notes that 
the veteran has never demonstrated limitation of motion 
warranting a compensable evaluation under DC 5215 and at the 
time of the June 1998 rating decision, there was evidence of 
limitation of motion and degenerative changes in the right 
wrist.  Regardless, DC 5003 does not assist the veteran in 
obtaining a higher disability rating because his service-
connected disability only involves one major joint, i.e., the 
right wrist.  Therefore, DC 5003 is not for application in 
this case.  

The Board has also considered whether an increased rating is 
warranted for any scars associated with the veteran's 
service-connected right wrist disability.  However, the 
evidence, including the March 2006 VA examination report, 
consistently shows the surgical scar on the ulnar aspect of 
the veteran's right forearm is well-healed and nontender, and 
there is no evidence the veteran has any symptomatology 
associated with the scar.  Therefore, DCs 7801 to 7805 are 
not for application in this case.  

In evaluating the veteran's right wrist disability under 
DeLuca, supra, the Board notes that, at his May 2003 Travel 
Board hearing, the veteran testified that he had constant 
pain, lack of strength, and swelling in his right wrist.  
Similarly, at the March 2006 VA examination, the veteran 
reported that he has flare-ups of pain every two months with 
increased pain, decreased mobility, and occasional numbness 
in his right wrist.  On VA examination in November 2000, the 
veteran's range of motion was limited to 60 degrees in palmar 
flexion and 70 degrees in dorsiflexion, with complaints of 
pain beyond 60 degrees.  At the March 2006 VA examination, 
however, the veteran demonstrated palmar flexion to 60 out of 
80 degrees with no pain and dorsiflexion to 65 out of 70 
degrees with no pain.  The March 2006 VA examiner noted there 
was no further limitation of motion due to pain, weakness, 
fatigue, incoordination, or instability, but she was unable 
to estimate additional limitation of motion due to flare-ups 
without resorting to speculation.  

Based upon the foregoing, the Board finds the evidence of 
record does not reflect that pain and additional functional 
impairment are shown to any significant degree so as to 
warrant an increased evaluation based on those factors.  In 
this regard, although the veteran reported having flare-ups 
of pain, he also reported that the flare-ups resolve with 
rest and wearing a wrist brace.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, the Board finds the preponderance of the evidence 
is against the veteran's claim for an increased rating for 
service-connected post-operative residuals of degenerative 
changes of the right wrist, the benefit-of-the-doubt doctrine 
is not for application, and an increased rating must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee patellofemoral malalignment.

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative residuals of degenerative 
changes of the right wrist is denied.



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


